Electronically Filed
                                                            Supreme Court
                                                            SCWC-XX-XXXXXXX
                                                            10-OCT-2019
                                                            02:08 PM


                              SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI I


                             STATE OF HAWAI I,
                      Respondent/Plaintiff-Appellant,

                                    vs.

                                FRANK ENOS,
                      Petitioner/Defendant-Appellee.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellee Frank Enos’s application
for writ of certiorari filed on August 26, 2019, is hereby
accepted.
             IT IS FURTHER ORDERED that no oral argument will be
held in this case.      Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai i Rules of Appellate Procedure, move
for retention of oral argument.
             DATED:   Honolulu, Hawai i, October 10, 2019.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson